FILED
                              NOT FOR PUBLICATION                             NOV 16 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BIJAI CHAND,                                      No. 11-72791

               Petitioner,                        Agency No. A044-955-792

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Court Judges.

       Bijai Chand, a native and citizen of Fiji, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings based on ineffective assistance of counsel. We have jurisdiction under

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Chand’s motion to reopen as

untimely where he filed the motion more than six years after his final order of

removal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must be filed within 90

days of final order), and failed allege ineffective assistance against his third

attorney who represented him between July 2009 and November 2010, see

Avagyan, 646 F.3d at 679-80 (equitable tolling is available to a petitioner who is

prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                            2                                      11-72791